COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Commitment of J.S.T.

Appellate case number:      01-15-00075-CV

Trial court case number:    14-CV-1323

Trial court:                122nd Judicial District Court of Galveston County

       On April 9, 2015, appellant, J.S.T., filed appellant’s brief, but it has not been
posted online by the Clerk of this Court. It contains several references to the full name of
the applicant, who is the subject of a commitment on application for extended
management of a person with a communicable disease, in violation of Texas Health &
Safety Code Annotated § 81.203 and Texas Rule of Appellate Procedure 9.9(b) & (e)
involving confidential or sensitive data. Pursuant to the January 21, 2015 notice of
assignment letter, the records in this case shall be, and have been, filed as sealed.
However, when briefs are filed in this Court, they are generally posted on our external
website. Therefore, for the benefit of all counsel, the Court clarifies that it is imperative
Texas Rule of Appellate Procedure 9.9 be strictly complied with in all filings in this case.
       The missing redactions can be found on pages 1-2, 6, 26, and 32-36 of the .pdf
version of the brief, including the appendix. Accordingly, the Clerk of this Court is
directed to STRIKE the appellant’s brief and appellant’s counsel is ORDERED to refile
an amended, redacted brief and appendix, using appellant’s initials in the brief and “Xs”
in the appendix, within 10 days of the date of this order. See TEX. R. APP. P. 9.4(k),
9.9(c), 38.9(a). This order does not affect the deadline for appellee’s brief in this
accelerated appeal, which remains April 29, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court

Date: April 16, 2015